DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The broadest reasonable interpretation of a claim drawn to a storage medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of storage media. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 
Claims 2-6 are drawn to such a storage medium that covers both transitory and non-transitory embodiments but may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" to the claim. The Examiner would like to note that reference is made to a non-transitory computer-readable storage medium in the specification but this language was not carried over into the claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 2014/0320918), cited in the IDS dated 3/25/22.
Regarding claim 1, Yamamoto discloses an image forming system comprising: 
an image forming apparatus (see Figs. 1 and 2 and paras 58-62, image processing apparatus 1 can be a MFP); and 
an information processing device configured to communicate with the image forming apparatus (see Figs. 1 and 2 and paras 58-60 and 71, portable terminal 2 is an image processing device that communicates with MFP 1), 
wherein the image forming apparatus includes an apparatus display section which displays an image (see Fig. 2 and paras 62 and 68, MFP 1 contains operation panel 107 that includes a display portion), 
the information processing device includes: 
a terminal display section which displays an image (see Fig. 2 and paras 71 and 75, portable terminal 2 contains a display portion 204); 
a terminal transmission section which transmits remote input information to the image forming apparatus (see Fig. 2 and paras 76, 78, 80, 82-90, and 95, a user of the portable terminal 2 initiates a cooperation manager 209 that provides communication between the MFP 1 and portable terminal 2, specifically providing the portable terminal with a remote screen that allows a user to control the MFP 1); 
a terminal reception section which receives remote output information from the image forming apparatus that received the remote input information (see paras 82-90 and 95, a user of the portable terminal 2 initiates a cooperation manager 209 that provides communication between the MFP 1 and portable terminal 2, specifically providing the portable terminal with a remote screen that allows a user to control the MFP 1); and 
a terminal controller which controls the terminal display section based on the remote output information (see Fig. 3 and paras 78, 80, and 85, image display application 221 controls the display of the portable terminal), 
the remote input information includes information which requests setting item information displayed by the apparatus display section and related information related to the setting item information (see paras 78, 80-90, 95, and 97, the portable terminal, via the remote screen provided by MFP 1, can select functions such as printing, scanning, faxing, as well as related setting items), 
the setting item information includes information which controls the image forming apparatus (see Fig. 5 and paras 78, 84-90, 95, and 99-101, the portable terminal, via the remote screen provided by MFP 1, can select functions such as printing, scanning, faxing, as well as related setting items), 
the remote output information includes the setting item information and the related information (see Fig. 5 and paras 78, 84-90, 95, and 99-101, the portable terminal, via the remote screen provided by MFP 1, can select functions such as printing, scanning, faxing, as well as related setting items), and 
the terminal controller controls the terminal display section so as to display an image exhibiting the setting item information in a first region of the terminal display section and display an image exhibiting the related information in a second region of the terminal display section (see Fig. 5 and paras 78, 84-90, 95, and 99-101, the portable terminal, via the remote screen provided by MFP 1, can select functions such as printing, scanning, faxing, as well as related setting items, multiple regions are displayed).  
Regarding claim 2, Yamamoto discloses a storage medium that stores a computer program therein, the computer program causing a computer that communicates with an image forming apparatus to execute: 
transmitting remote input information to the image forming apparatus (see Fig. 2 and paras 76, 78, 80, 82-90, and 95, a user of the portable terminal 2 initiates a cooperation manager 209 that provides communication between the MFP 1 and portable terminal 2, specifically providing the portable terminal with a remote screen that allows a user to control the MFP 1); 
receiving remote output information from the image forming apparatus that received the remote input information (see paras 82-90 and 95, a user of the portable terminal 2 initiates a cooperation manager 209 that provides communication between the MFP 1 and portable terminal 2, specifically providing the portable terminal with a remote screen that allows a user to control the MFP 1); and 
controlling the terminal display section based on the remote output information (see Fig. 3 and paras 78, 80, and 85, image display application 221 controls the display of the portable terminal), 
wherein the remote input information includes information which requests setting item information displayed by an apparatus display section of the image forming apparatus and related information related to the setting item information (see paras 78, 80-90, 95, and 97, the portable terminal, via the remote screen provided by MFP 1, can select functions such as printing, scanning, faxing, as well as related setting items),
 the setting item information includes information which controls the image forming apparatus (see Fig. 5 and paras 78, 84-90, 95, and 99-101, the portable terminal, via the remote screen provided by MFP 1, can select functions such as printing, scanning, faxing, as well as related setting items, multiple regions are displayed), 
the remote output information includes the setting item information and the related information (see Fig. 5 and paras 78, 84-90, 95, and 99-101, the portable terminal, via the remote screen provided by MFP 1, can select functions such as printing, scanning, faxing, as well as related setting items, multiple regions are displayed), 
in the controlling, an image exhibiting the setting item information is displayed in a first region of the terminal display section and an image exhibiting the related information is displayed in a second region of the terminal display section (see Fig. 5 and paras 78, 84-90, 95, and 99-101, the portable terminal, via the remote screen provided by MFP 1, can select functions such as printing, scanning, faxing, as well as related setting items, multiple regions are displayed).
Regarding claim 3, Yamamoto further discloses wherein a shape of the apparatus display section is substantially the same as a shape of the first region of the terminal display section (see Figs. 5, 6, and 9, the plurality of regions have a similar shape).  
Regarding claim 4, Yamamoto further discloses wherein the setting item information is provided as a plurality of pieces thereof, each piece of the setting item information is classified into one piece of classification information among a plurality of pieces of classification information, and the image exhibiting the related information is a list including pieces of the setting item information classified into the same piece of the classification information (see Figs. 5, 6, and 9 and paras 99-103 and 105, the portable terminal 2 displays a screen containing a plurality or regions with a plurality of setting items, such as print, send, delete, other, and applications such as document editing applications and a drop box, along with the list of documents to be processed).  
Regarding claim 5, Yamamoto further discloses wherein the setting item information includes information indicating one piece of selection candidate information selected from among a plurality of pieces of selection candidate information, and in the controlling, visually identifiable information is attached to an image related to a piece of the setting item information for which the selection candidate information has been changed in the list (see Figs. 5, 6, and 9 and paras 99-103 and 105, the portable terminal 2 displays a screen containing a plurality or regions with a plurality of setting items, such as print, send, delete, other, and applications such as document editing applications and a drop box, along with the list of documents to be processed).  
Regarding claim 6, Yamamoto further discloses wherein the image exhibiting the related information is a list including a plurality of pieces of selection candidate information, and the setting item information includes information indicating one piece of the selection candidate information selected from among the pieces of the selection candidate information (see Figs. 5, 6, and 9 and paras 99-103 and 105, the portable terminal 2 displays a screen containing a plurality or regions with a plurality of setting items, such as print, send, delete, other, and applications such as document editing applications and a drop box, along with the list of documents to be processed).
Regarding claim 7, Yamamoto discloses an image forming apparatus comprising: 
an image forming section configured to form an image (see Fig. 2 and para 66, printer 105); 
an apparatus controller configured to output setting item information (see Fig. 2 and paras 63 and 84-86, portable terminal controller 127 configures output setting item information); 
an apparatus display section configured to display the setting item information (see Fig. 2 and paras 62 and 68, MFP 1 contains operation panel 107 that includes a display portion); 
an apparatus reception section configured to receive remote input information from an information processing device (see Fig. 2 and paras 76, 78, 80, 82-90, and 95, a user of the portable terminal 2 initiates a cooperation manager 209 that provides communication between the MFP 1 and portable terminal 2, specifically providing the portable terminal with a remote screen that allows a user to control the MFP 1); and 
an apparatus transmission section configured to transmit remote output information to the information processing device that received the remote input information (see paras 82-90 and 95, a user of the portable terminal 2 initiates a cooperation manager 209 that provides communication between the MFP 1 and portable terminal 2, specifically providing the portable terminal with a remote screen that allows a user to control the MFP 1), 
wherein the information processing device includes a terminal display section which has a first region and a second region (see Figs. 2 and 5 and paras 71, 75, 78, 84-90, 95, and 99-101, portable terminal 2 contains a display portion 204, the portable terminal, via the remote screen provided by MFP 1, can select functions such as printing, scanning, faxing, as well as related setting items, multiple regions are displayed), 
the remote input information includes information which requests the setting item information displayed by the apparatus display section and related information related to the setting item information (see paras 78, 80-90, 95, and 97, the portable terminal, via the remote screen provided by MFP 1, can select functions such as printing, scanning, faxing, as well as related setting items), 
the setting item information includes information which controls the image forming section (see Fig. 5 and paras 78, 84-90, 95, and 99-101, the portable terminal, via the remote screen provided by MFP 1, can select functions such as printing, scanning, faxing, as well as related setting items, multiple regions are displayed), and 
the remote output information includes an image exhibiting the setting item information displayed in the first region of the terminal display section and an image exhibiting the related information displayed in the second region of the terminal display section (see Fig. 5 and paras 78, 84-90, 95, and 99-101, the portable terminal, via the remote screen provided by MFP 1, can select functions such as printing, scanning, faxing, as well as related setting items, multiple regions are displayed).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677